                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


FAIRLY W. EARLS,

                   Petitioner,

      v.                                            Case No. 15-cv-637-pp

MICHAEL A. DITTMAN,

                   Respondent.


 ORDER DENYING MOTIONS FOR RULE 60(b) RELIEF (DKT. NOS. 20, 22),
 DENYING AMENDED REQUEST FOR A CERTIFICATE OF APPEALABILITY
 (DKT. NO. 23), GRANTING PETITIONER’S MOTION TO STRIKE (DKT. NO.
   26), STRIKING DOCUMENT AT DKT. NO. 24, AND DENYING AS MOOT
        PETITIONER’S SECOND MOTION TO STRIKE (DKT. NO. 27)


I.    BACKGROUND

      On May 27, 2015, the petitioner filed a petition for writ of habeas corpus

under 28 U.S.C. §2254, challenging his 2012 conviction in Fond Du Lac

County Circuit Court. Dkt. No. 1. On July 10, 2015, the court screened the

petition under Rule 4 of the Rules Governing §2254 Proceedings. Dkt. No. 6.

The court dismissed the petition, finding that the petitioner could not

demonstrate that his conviction was constitutionally infirm. Id. The court

declined to issue a certificate of appealability. Id. The petitioner appealed. Dkt.

No. 8. On June 3, 2016, the Seventh Circuit Court of Appeals denied the

petitioner’s request for a certificate of appealability, finding that he had not

made a substantial showing of the denial of a constitutional right as required

by 28 U.S.C. §2253(c)(2). Dkt. No. 19.

                                         1
      Approximately twenty months later, the petitioner filed a document titled

“Federal Rule of Civil Procedure, Rule 60(b) Motion.” Dkt. No. 20. He wrote that

he sought relief from this court’s July 2015 order dismissing his petition

“because of a significant change in the law.” Id. at 2. Specifically, he argued

that the Seventh Circuit’s decision in Boyd v. Boughton, 798 F.3d 490 (7th Cir.

2015) changed the law regarding his double jeopardy claim. Id. at 6. The

defendant asserted that

      [b]ecause [the petitioner] relies on a New Rule of Law decided by the
      Seventh Circuit Court and made retroactive by the United States
      Supreme Court as a substantive rule, [the petitioner] over comes the
      bar of section §2244(b)(3) as a successive habeas petition and
      therefore can be ruled upon by the District Court without any
      precertification by the Court of Appeal pursuant to 28 U.S.C.
      §2244(b)(2)(A).

Id. at 12.

      Four months later, the petitioner filed a document entitled “Petitioner’s

Federal Rule of Civil Procedure, Rule 60(b) Motion.” Dkt. No. 22. This motion

asked the court to grant “a Certificate of Appealability so the petitioner may

present to the Court of Appeals his claims which seek relief substantively

addressing Federal grounds for setting aside the petitioners State conviction.”

Id. at 5. Along with this motion, the petitioner filed an “Amended Motion for

Certificate Of Appealability With Compelling Evidence of Innocense [sic] and a

Federal Rule Civil Procedure Rule 15(c)(1)(A) & (B) Pleading, Incorporated with

Fed. R. Civ. P. 60(b) Motion.” Dkt. No. 23. The clerk’s office docketed this

document as an “amended request for certificate of appealability,” dkt. no. 23,

then docketed the same pleading a second time as an “Amended Motion for

                                        2
COA construed as a NOTICE OF APPEAL as to 18 Order on Motion for Leave to

Appeal Without Prepayment of the Filing Fee,” dkt. no. 24. In response, the

petitioner filed a “Motion Pursuant to Federal Rules of Civil Procedure, Rule

60(a) Clerical Mistake,” dkt. no. 26, and a “Motion Pursuant to Federal Rules of

Civil Procedure, Rule 60(a) Corrections and Strike,” asking the court to strike

the document at dkt. no. 24, dkt. no. 27. The petitioner also a “Motion for a

Amended Pleadnig Pursuant to FRCP 15(c)(1)(A) & (B) and FRCP 60(b)

Amended Certificate of Appealability with Compelling Evidence of Innocense

[sic].” Dkt. No. 28.

II.   DISCUSSION

      Under Rule 12 of the Rules Governing Section 2254 Cases, the court may

apply the Federal Rules of Civil Procedure in habeas cases “to the extent that

they are not inconsistent with any statutory provisions.” The petitioner has

brought motions under Fed. R. Civ. P. 60(a), which allows a court to correct

clerical mistakes and mistakes arising from oversights and omissions in

judgments or orders, and Fed. R. Civ. P. 60(b), which allows a court to relieve a

party from a final judgment, order, or proceeding for reasons including

mistake, newly discovered evidence, fraud or “any other reason that justifies

relief.” Fed. R. Civ. P. 60(b). He also has cited Fed. R. Civ. P. 15(c)(1), which

provides that an amendment to a pleading “relates back” to the date of the

original pleading when the law provides that the applicable statute of

limitations allows relation back, or the amendment asserts a claim or defense

that arose out of the conduct, transaction or occurrence set out in the original

                                          3
pleading. The court finds that these rules apply in this habeas case, because

they are not inconsistent with any statutory provisions.

      A.     Motions for Rule 60(b) Relief (Dkt. Nos. 20 and 22)

      The petitioner filed his habeas petition on May 27, 2015. Dkt. No. 1. The

court dismissed the petition on July 10, 2015. Dkt. No. 6. A month later, on

August 14, 2015, the Seventh Circuit Court of Appeals decided Boyd, 798 F.3d

490. The petitioner asserts in his first Rule 60(b) motion that in Boyd, the

Seventh Circuit announced a new, substantive rule of law. Dkt. No. 20 at 4. He

asserts that Boyd requires a district court to perform a two-step analysis for

double jeopardy claims of multiple punishment in a single prosecution. Id. at 7.

The petitioner says that “according to the United States Supreme Court the

New Law applies Retroactively” to the double jeopardy claim he raised in his

habeas petition. Id. at 3. He concludes that because this court did not perform

the two-step analysis required by Boyd, and because the requirement to

perform that analysis applies retroactively to his case, the court must

reconsider its order dismissing his petition. Id. at 4.

      The court dismissed the petition in July 2015, and the Seventh Circuit

denied the petitioner’s request for a certificate of appealability on April 26,

2016.1 Dkt. No. 19 at 3. The mandate issued on June 3, 2016. Id. at 2. The




1The court notes that the Seventh Circuit denied his request for a certificate of
appealability eight months after it decided Boyd. The petitioner asserts that the
Seventh Circuit judges who denied his certificate of appealability did not know
about Boyd, but he does not say whether he raised the Boyd decision in any of
his pleadings before the Seventh Circuit.

                                         4
petitioner says that he filed for rehearing, and for rehearing en banc, and that

the Seventh Circuit denied that request on May 28, 2016. Dkt. No. 22 at 3. He

asserts that on August 9, 2016, he filed a petition for writ of certiorari with the

United States Supreme Court, and he says he received a letter from that Court

on June 23, 2017, informing him that his petition had been denied. Id. On the

date he filed his first motion for Rule 60(b) relief—February 12, 2018—this case

had been officially over for more than six months.

      The court will deny the petitioner’s motions for Rule 60(b) relief for a few

reasons. First, Rule 60(b) is not the correct procedural mechanism for a habeas

petitioner to use to argue that a new, retroactive rule of constitutional law

entitles him to relief. The petitioner’s argument is really a second habeas

petition (because his first petition is no longer pending). Section 2244(a) of the

habeas statute says that a judge is not required to consider a habeas petition

“if it appears that the legality of [the petitioner’s] detention has been

determined by a judge or court of the United States on a prior application for a

write of habeas corpus . . . .” In other words, a prisoner gets to file one, and

only one, petition for habeas relief. The law requires courts to dismiss claims

“presented in a second or successive habeas corpus application . . . that [were]

presented in a prior application . . . .” 28 U.S.C. §2244(b)(1). A court must

dismiss a claim in a second or successive habeas petition that was not

presented in a prior application “unless . . . the applicant shows that the claim

relies on a new rule of constitutional law, made retroactive to cases on




                                          5
collateral review by the Supreme Court, that was previously unavailable . . . .”

§2244(b)(2)(A).

      The petitioner appears to be arguing exactly that—that he could not have

argued the two-step Boyd analysis in his original petition, because that case

hadn’t been decided yet. He argues that Boyd has created a new rule of

constitutional law, and that that rule is retroactive to cases on collateral

review, and that the Boyd argument was unavailable to him in his original

petition. The Seventh Circuit has prohibited district courts from using Rule

60(b) to grant relief in this kind of situation.

      In Dunlap v. Litscher, 301 F.3d 873, 875 (7th Cir. 2002), the Seventh

Circuit held the following:

      We have consolidated for decision three appeals from denial or
      dismissal of motions under Rule 60(b) of the Federal Rules of Civl
      Procedure that present similar questions about the circumstances
      in which prisoners subject to the Antiterrorism and Effective Death
      Penalty Act’s amendments to the federal habeas corpus statute, 28
      U.S.C. §§ 2241 et seq. . . . may file motions under Rule 60(b) to
      vacate a judgment denying habeas corpus. The rule allows a federal
      district court to relieve a party from a final judgment of the court on
      a variety of grounds, including “mistake,” “fraud,” and “newly
      discovered evidence which by due diligence could not have been
      discovered in time to move for a new trial,” and “any other reason
      justifying relief from the operation of the judgment.” The habeas
      corpus statute, however, without mentioning Rule 60(b), permits a
      second or subsequent application for relief only if the court of
      appeals certifies that the application is based either on a new rule
      of constitutional law made retroactively applicable by the Supreme
      Court to collateral challenges to final judgments or on newly
      discovered evidence that demonstrates that no reasonable finder of
      fact could have found the applicant guilty. 28 U.S.C. §§2244(b)(2),
      2255 ¶8. These provisions are clear and bar a district court from
      using Rule 60(b) to give a prisoner broader relief from a judgment
      rendered by the court in the prisoner’s federal habeas corpus . . .
      proceeding. Otherwise AEDPA’s limitations on collateral attack
      would be set at naught. As we said recently, “Prisoners are not
                                          6
      allowed to avoid the restrictions that Congress has placed on
      collateral attacks on their convictions or other custody-creating or
      -enhancing punishments by styling their collateral attacks as
      motions for reconsideration under Rule 60(B). There must be no
      circumvention of those restrictions by classifying a collateral attack
      as a Rule 60(b) motion.”

Dunlap, 301 F.3d at 875 (quoting Harris v. Cotton, 296 F.3d 578, 579-80 (7th

Cir. 2002)).

      The Dunlap court made clear that there could be occasions where a

habeas petitioner may seek reconsideration of a district court’s decision under

Rule 60(b)—for example, if “the state procured dismissal of a prisoner’s first

federal habeas corpus proceeding by making fraudulent representations to the

district court, and the prisoner discovered this and filed a motion with the

district court to vacate the judgment of dismissal.” Id. at 876. In that situation,

the Seventh Circuit held, “AEDPA would not be offended by allowing the

district court to entertain the motion.” Id. (citations omitted). It is “only when

Rule 60(b) conflicts with AEDPA that it is unavailable to a prisoner.” Id. at 875.

      Here, the petitioner’s first Rule 60(b) motion conflicts with AEDPA. He

argues that a there is a new rule of constitutional law that was previously

unavailable to him and that retroactively applies to him. AEDPA specifically

provides for just such a claim, which means that the petitioner must follow the

procedures set out in AEDPA to bring his claim. These procedures provide that

“[b]efore a second or successive application permitted by this section is filed in

the district court, the applicant shall move in the appropriate court of appeals

for an order authorizing the district court to consider the application.” 28

U.S.C. §2244(b)(3)(A). Were this court to allow the petitioner to present this
                                         7
argument in a Rule 60(b) motion, it would be allowing petitioner to circumvent

the procedural limitations of AEDPA. And the Seventh Circuit’s decision in

Dunlap squarely prohibits that. Therefore, the court must deny the petitioner’s

first Rule 60(b) motion.

      The court must deny the petitioner’s second Rule 60(b) motion for the

same reason. His second motion asks the court to reconsider its decision to

deny him a certificate of appealability. Dkt. No. 22 at 4. But he asserts that he

is entitled to a certificate of appealability because he can make a substantial

showing of the denial of a constitutional right under Boyd. This is just another

way of circumventing the AEDPA requirement that he seek leave to file a

second or successive petition from the Seventh Circuit.

      The petitioner knows all of this, which leads the court to the second

reason it must deny his Rule 60(b) motions. The petitioner already has filed a

second or successive petition, raising his argument that he is entitled to relief

under what he says is the new rule of law announced in Boyd. On October 25,

2017, the petitioner filed a §2254 petition in Earls v. Dittman, Case No. 17-cv-

1465-LA. The case was assigned to Judge Lynn Adelman of this district. The

only issue the petitioner presented in that petition was his argument that his

Fifth Amendment double jeopardy rights were violated under “the New Rule of

Law . . . decided in Boyd v. Boughton . . . .” Id. at Dkt. No. 1, p. 3. Judge

Adelman dismissed the petition as a second or successive petition (based on

this court’s decision in this case), telling the petitioner that he could proceed

on a new claim “only if he satisfie[d] one of the exceptions in § 2244(b)(2),

                                         8
which is something only the court of appeals may decide.” Id. at Dkt. No. 6, p.

2. The petitioner appealed Judge Adelman’s dismissal of his second or

successive petition, id. at dkt. no. 8, but the Seventh Circuit dismissed the

appeal for failure to pay the filing fee, id. at dkt. no. 18.

      Judge Adelman explained to the petitioner exactly what he needed to do

to raise his Boyd claim—he needed to ask the Seventh Circuit for leave to file a

second or successive petition based on his assertion that Boyd announced a

new rule of constitutional law retroactively applicable on collateral review.

Rather than doing that, the petitioner has filed these Rule 60(b) motions to try

to get around the requirements of AEDPA, and to get around Judge Adelman’s

ruling. It is improper—arguably sanctionable—for the petitioner to try to evade

the requirements of the law and the orders of a federal judge in this way.

      The court will deny the Rule 60(b) motions at Dkt. Nos. 20 and 22.

      B.     Amended Motion for Certificate of Appealability (Dkt. No. 23)

      The court received this document on the same day it received his second

Rule 60(b) motion—June 11, 2018—saying that he was trying to “better frame

his Constitutional claims.” Dkt. No. 23 at 1. At page 3, he reiterates his

argument that the decision in Boyd entitles him to relief. The court will deny

this motion for the same reasons it is denying the Rule 60(b) motions.

      C.     Rule 60(a) Motion to Correct Clerical Mistake (Dkt. No. 26)
             and Rule 60(a) Motion to Strike (Dkt. No. 27)

      As the court noted in recounting the procedural history of the case, the

clerk’s office docketed the petitioner’s amended motion for a certificate of

appealability twice on June 11, 2018—once as an amended request for a
                                           9
certificate of appealability (dkt. no. 23) and once as a notice of appeal (dkt. no.

24). Three days later, the court received from the petitioner a motion under

Rule 60(a), asking the court to strike the document at Dkt. No. 24 because

there was nothing for him to appeal, and because the duplicate docketing

appeared to be a mistake. Dkt. No. 26. This was a proper use of Rule 60(a),

and the court will grant the motion and strike the document at Dkt. No. 24.

       On June 18, 2018, the court received another motion from the petitioner,

asking for the same relief—asking the court to correct the clerk’s office’s error

in docketing his amended request for a certificate of appealability as a notice of

appeal. Dkt. No. 27. The court will deny this motion as moot; it has provided

the relief the petitioner requested by granting his motion to strike.

III.   CONCLUSION

       The court DENIES the petitioner’s Federal Rule of Civil Procedure, Rule

60(b) Motion. Dkt. No. 20.

       The court DENIES the Petitioner’s Federal Rule of Civil Procedure, Rule

60(b) Motion. Dkt. No. 22.

       The court DENIES the petitioner’s Amended Motion for Certificate of

Appealability With Compelling Evidence of Innocense And A Federal Rule Civil

Procedure Rule 15(c)(1)(A) & (B) Pleading, Incorporated with Fed. R. Civ. P.

60(b) Motion. Dkt. No. 23.

       The court GRANTS the petitioner’s Motion Pursuant to Federal Rules of

Civil Procedure, Rule 60(a) Clerical Mistake. Dkt. No. 26.




                                        10
      The court ORDERS that the clerk of court shall STRIKE the document

at Dkt. No. 24.

      The court DENIES AS MOOT the petitioner’s Motion Pursuant to Federal

Rules of Civil Procedure, Rule 60(a) Corrections and Strike. Dkt. No. 27.

      Dated in Milwaukee, Wisconsin this 7th day of March, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       11
